               Case 5:19-cv-00966 Document 1 Filed 08/08/19 Page 1 of 9



                             UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


 CASSANDRA D. FOX,
                                                             CIVIL COMPLAINT
              Plaintiff,

 v.                                                       CASE NO. 5:19-cv-00966

 CONVERGENT OUTSOURCING, INC.,
                                                        DEMAND FOR JURY TRIAL
              Defendant.


                                           COMPLAINT

         NOW comes CASSANDRA D. FOX (“Plaintiff”), by and through her attorneys, Sulaiman

Law Group, Ltd. (“Sulaiman”), complaining as to the conduct of CONVERGENT

OUTSOURCING, INC. (“Defendant”), as follows:

                                      NATURE OF THE ACTION

      1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act

(“FDCPA”) under 15 U.S.C. §1692 et seq., and the Texas Debt Collection Act (“TDCA”) under

Tex. Fin. Code Ann. § 392 et seq., for Defendant’s unlawful conduct.

                                     JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the FDCPA. Subject matter jurisdiction

is conferred upon this Court by 15 U.S.C §1692, 28 U.S.C. §§1331 and 1337, as the action arises

under the laws of the United States. Supplemental jurisdiction exists for Plaintiff’s state law claim

pursuant to 28 U.S.C. §1367.




                                                  1
                 Case 5:19-cv-00966 Document 1 Filed 08/08/19 Page 2 of 9



      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the Western District of Texas and a substantial portion the events or omissions giving rise to the

claims occurred within the Western District of Texas.

                                                    PARTIES

      4. Plaintiff is a consumer over 18 years-of-age residing in San Antonio, Texas, which is

located within the Western District of Texas.

      5. Plaintiff is a “person” as defined by 47 U.S.C. §153(39).

      6. Defendant boasts that it “is one of America’s leading collection agencies

with offices across the country.”1 Defendant regularly collects upon consumers across the country,

including those located in the State of Texas. Defendant is a corporation organized under the laws

of the state of Washington with C T Corporation System as its registered agent, located at 1999

Bryan St., Suite 900, Dallas TX 75201.

      7. Defendant is a “person” as defined by 47 U.S.C. §153(39).

      8. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

times relevant to the instant action.

                                  FACTS SUPPORTING CAUSES OF ACTION

      9. The instant action arises out of Defendant’s attempts to collect upon a telecommunications

bill (“subject debt”) purportedly owed by Plaintiff to Verizon Wireless (“Verizon”).

      10. Around late 2018, Plaintiff began receiving calls to her cellular phone, (213) XXX-4180,

from Defendant.




1
    https://www.convergentusa.com/outsourcing/site/who-is-convergent-outsourcing

                                                        2
             Case 5:19-cv-00966 Document 1 Filed 08/08/19 Page 3 of 9



   11. At all times relevant to the instant action, Plaintiff was the sole subscriber, owner, and

operator of the cellular phone ending in -4180. Plaintiff is and always has been financially

responsible for the cellular phone and its services.

   12. Defendant has used several phone numbers to contact Plaintiff’s cellular phone, including

but not limited to: (213) 279-9472, (213) 279-9572, and (213) 279-9435.

   13. Upon information and belief, the above-referenced phone numbers are regularly utilized

by Defendant during its debt collection activity.

   14. Upon speaking with Defendant, Plaintiff was informed that it is acting as a debt collector

attempting to collect upon the subject debt.

   15. Plaintiff informed Defendant that the subject debt is no longer owed and demanded that it

cease calling her.

   16. Despite Defendant lacking permission to call Plaintiff’s cellular phone, Defendant still

placed not less than 25 phone calls to Plaintiff’s cellular phone.

   17. Frustrated over Defendant’s conduct, Plaintiff spoke with Sulaiman regarding her rights,

resulting in expenses.

   18. Plaintiff has been unfairly and unnecessarily harassed by Defendant's actions.

   19. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not

limited to, invasion of privacy, aggravation that accompanies collection telephone calls from debt

collectors, emotional distress, increased risk of personal injury resulting from the distraction

caused by the never-ending calls, increased usage of her telephone services, loss of cellular phone

capacity, diminished cellular phone functionality, decreased battery life on her cellular phone,

and diminished space for data storage on her cellular phone.

           COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT



                                                    3
                 Case 5:19-cv-00966 Document 1 Filed 08/08/19 Page 4 of 9



      20. Plaintiff repeats and realleges paragraphs 1 through 19 as though full set forth herein.

      21. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

      22. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it regularly

use the mail and/or the telephone to collect, or attempt to collect, delinquent consumer accounts.

      23. Defendant is engaged in the business of collecting or attempting to collect, directly or

indirectly, defaulted debts owed or due or asserted to be owed or due to others. Defendant has been

a member of the Association of Credit and Collection Professionals, an association of debt

collectors, since 1954.2

      24. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a transaction

due or asserted to be due to another for personal, family, or household purposes.

           a. Violations of FDCPA §1692c(a)(1) and §1692d

      25. The FDCPA, pursuant to 15 U.S.C. §1692d, prohibits a debt collector from engaging “in

any conduct the natural consequence of which is to harass, oppress, or abuse any person in

connection with the collection of a debt.” §1692d(5) further prohibits, “causing a telephone to ring

or engaging any person in telephone conversation repeatedly or continuously with intent to annoy,

abuse, or harass any person at the called number.”

      26. Defendant violated §1692c(a)(1), d, and d(5) when it continuously called Plaintiff after

being notified to stop and that Plaintiff did not owe the subject debt. Defendant called Plaintiff at

least 25 times after she demanded that it stop and after becoming aware that Plaintiff does not owe

the subject debt. This repeated behavior of systematically calling Plaintiff’s phone in spite of this

information was harassing and abusive. The frequency and nature of calls shows that Defendant

willfully ignored Plaintiff’s pleas with the goal of annoying and harassing Plaintiff.



2
    https://www.acainternational.org/search#memberdirectory

                                                        4
             Case 5:19-cv-00966 Document 1 Filed 08/08/19 Page 5 of 9



         b. Violations of FDCPA § 1692e

  27. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any

false, deceptive, or misleading representation or means in connection with the collection of any

debt.”

 28. In addition, this section enumerates specific violations, such as:

           “The false representation of – the character, amount, legal status of any debt.” 15
           U.S.C. §1692e(2)(A); and

           “The use of any false representation or deceptive means to collect or attempt to
           collect any debt or to obtain information concerning a consumer.” 15 U.S.C.
           §1692e(10).

  29. Defendant violated §1692e, e(2), and e(10) when it deceptively represented that it had the

legal authority to collect upon the subject debt. Plaintiff is no longer responsible to pay the subject

debt and the subject debt is no longer lawfully collectible. Nevertheless, Defendant explicitly held

itself as legally entitled to collect upon the subject debt when the debt was not owed at times

relevant to this action. Defendant’s explicit actions highlight its willingness to collect from

innocent consumers that are not obligated to pay.

  30. Defendant violated §1692e and e(10) when it used deceptive means to collect and/or

attempt to collect the subject debt. In spite of the fact that Plaintiff demanded that it stop

contacting him, Defendant continued to contact him via automated calls. Instead of putting an end

to this harassing behavior, Defendant systematically placed calls to Plaintiff’s cellular phone in a

deceptive attempt to force him to answer its calls and ultimately make a payment. Through its

conduct, Defendant misleadingly represented to Plaintiff that it had the legal ability to contact

him via an automated system when it no longer had consent to do so.

         c. Violations of FDCPA § 1692f




                                                    5
             Case 5:19-cv-00966 Document 1 Filed 08/08/19 Page 6 of 9



   31. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair

or unconscionable means to collect or attempt to collect any debt.”

           “The collection of any amount (including any interest, fee, charge, or
           expense incidental to the principal obligation) unless such amount is
           expressly authorized by the agreement creating the debt or permitted by
           law.” 15 U.S.C. §1692f(1).

   32. Defendant violated §1692f(1) by attempting to collect a debt that is not owed by Plaintiff.

Defendant is precluded from collecting upon the subject debt. Consequently, Defendant’s actions

are unfair and unconscionable as they highlight Defendant’s disposition to collect from innocent

consumers.

   33. Defendant violated §1692f when it unfairly and unconscionably attempted to collect on a

debt by continuously calling Plaintiff at least 25 times after being notified to stop. Attempting to

coerce Plaintiff into payment by placing voluminous phone calls without her permission is unfair

and unconscionable behavior. These means employed by Defendant only served to worry and

confuse Plaintiff.

   34. As pled in paragraphs 17 through 19, Plaintiff has been harmed and suffered damages as a

result of Defendant’s illegal actions.

   WHEREFORE, Plaintiff, CASSANDRA D. FOX, respectfully requests that this Honorable

Court enter judgment in her favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned bodies of law;

   b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
      §1692k(a)(2)(A);

   c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
      under 15 U.S.C. §1692k(a)(1);

   d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
      §1692k(a)(3);

                                                 6
                Case 5:19-cv-00966 Document 1 Filed 08/08/19 Page 7 of 9




       e. Enjoining Defendant from further contacting Plaintiff; and

       f. Awarding any other relief as this Honorable Court deems just and appropriate.

                   COUNT II – VIOLATIONS OF THE TEXAS DEBT COLLECTION ACT

       35. Plaintiff restates and realleges paragraphs 1 through 34 as though fully set forth herein.

       36. Plaintiff is a “consumer” as defined by Tex. Fin. Code Ann. § 392.001(1).

       37. Defendant is a “third party debt collector” as defined by Tex. Fin. Code Ann. § 392.001

(7).

       38. The subject consumer debt is a “consumer debt” as defined by Tex. Fin. Code Ann. §

392.001(2) as it is an obligation, or alleged obligation, arising from a transaction for personal,

family, or household purposes.

              a. Violations of TDCA § 392.302

       39. The TDCA, pursuant to Tex. Fin. Code Ann. § 392.302(4), states that “a debt collector may

not oppress, harass, or abuse a person by causing a telephone to ring repeatedly or continuously,

or making repeated or continuous telephone calls, with the intent to harass a person at the called

number.”

       40. Defendant violated the TDCA when it continued to call Plaintiff’s cellular phone at least

25 times without her consent and attempting to collect upon a debt not owed by Plaintiff. The

repeated contacts were made with the hope that Plaintiff would succumb to the harassing behavior

and ultimately submit a payment. Rather than understanding Plaintiff’s situation and abiding by

her wishes, Defendant continued in its harassing campaign of phone calls in hopes of extracting

payment.




                                                    7
              Case 5:19-cv-00966 Document 1 Filed 08/08/19 Page 8 of 9



   41. Upon being told to stop calling, Defendant had ample reason to be aware that it should not

continue its harassing calling campaign. Yet, Defendant consciously chose to continue placing

systematic calls to Plaintiff’s cellular phone knowing that its conduct was unwelcome.

           b. Violations of TDCA § 392.304

   42. The TDCA, pursuant to Tex. Fin. Code Ann. § 392.304(19) prohibits a debt collector from

“using any . . . false representation or deceptive means to collect a debt or obtain information

concerning a consumer.”

   43. Defendant violated the TDCA through the implicit misrepresentations made on phone calls

placed to Plaintiff’s cellular phone. Through its conduct, Defendant misleadingly represented to

Plaintiff that it had the legal ability to collect from her when Plaintiff did not owe the subject debt.

   44. WHEREFORE, Plaintiff, CASSANDRA D. FOX, respectfully requests that this

Honorable Court enter judgment in her favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned statutes and regulations;

   b. Entitling Plaintiff to injunctive relief pursuant to Tex. Fin. Code Ann. § 392.403(a)(1);

   c. Awarding Plaintiff actual damages, pursuant to Tex. Fin. Code Ann. § 392.403(a)(2);

   d. Awarding Plaintiff punitive damages, in an amount to be determined at trial, for the
      underlying violations;

   e. Awarding Plaintiff costs and reasonable attorney fees, pursuant to Tex. Fin. Code Ann. §
      392.403(b);

   f. Enjoining Defendant from further contacting Plaintiff; and

   g. Awarding any other relief as this Honorable Court deems just and appropriate.

Dated: August 8, 2018                                   Respectfully submitted,

s/ Nathan C. Volheim                                    s/Taxiarchis Hatzidimitriadis
Nathan C. Volheim, Esq. #6302103                        Taxiarchis Hatzidimitriadis, Esq. #6319225
Counsel for Plaintiff                                   Counsel for Plaintiff

                                                   8
            Case 5:19-cv-00966 Document 1 Filed 08/08/19 Page 9 of 9



Admitted in the Western District of Texas       Admitted in the Western District of Texas
Sulaiman Law Group, Ltd.                        Sulaiman Law Group, Ltd.
2500 South Highland Ave., Suite 200             2500 South Highland Ave., Suite 200
Lombard, Illinois 60148                         Lombard, Illinois 60148
(630) 568-3056 (phone)                          (630) 581-5858 (phone)
(630) 575-8188 (fax)                            (630) 575-8188 (fax)
nvolheim@sulaimanlaw.com                        thatz@sulaimanlaw.com




                                            9
